DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 2, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the printout of the for webpage from www.lumoslearning.com does not include any date allowing the examiner to determine the relevance of this document to the application.  The document has been placed in the application file, but the listed non-patent literature referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coherence map must be shown or the feature canceled from the claims.  No new matter should be entered.
The drawings are also objected to under 37 CFR 1.83(u)(1).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheets.  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  Sheets 4 and 5 of the drawings are both labelled Fig. 4.  These sheets should be relabeled Fig. 4A and 4B.  Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the recited “subsystems” and “modules” in claims 1, 3, 4, 7, 11, 14, and “interactive digital assistant” in claims 12 and 14.
For example, although claim 1 does not recite means, the claim recites a “performance information receiving subsystem.”  In this case, the word “subsystem” is a nonce word or generic place holder followed by the functional language “performance information receiving subsystem.”    The generic place holder subsystem is not modified by any structure within the claim.  In this instance, the language “learner assessment” does not impart any structure.  Therefore, the term is being interpreted under 35 U.S.C. 112(f).
The same analysis applies to the recitations of “learner assessment subsystem,” “performance comparison subsystem,” “remedial subsystem,” “deep remedial subsystem,” “test administration module,” “proficiency assessment module,” and “digital assistant.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:
Claim 5 reads “attempt each questions.”   The examiner suggests -- to attempt each question--.
Claim 7 reads “the first predetermined-threshold limit.”  For consistency the examiner suggests  -- the first predetermined threshold limit--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 1, 11, 13, and 14, the language “recurrently” is indefinite.  It is not clear what is meant by this term in the context of the claim.  For example, claim 1 recites “recommend a set of deep remedial practices to the learner recurrently based on identification of the learning requirement;” however, it is unclear when and/or how many times the operation of recommending is repeated and whether other operations of the claim are repeated because of the language “based on identification of the learning requirement.”  Moreover, the specification does not provide a definition or examples of this term such that one skilled in the art would be appraised of its meaning.  As such, one skilled in the art cannot reasonably determine the scope of the claim.  Claims 11, 13, and 14 are rejected for the same reasoning.
In re claim 1, the claim recites the limitations “the proficiency level corresponding to a current grade level standard” at lines 12 and 27-28, “the practice test attempted by the learner” at lines 28-29, and “the proficiency level” at line 32.  There is insufficient antecedent basis for these limitations in the claim.  
In re claim 13, the claim recites the limitations “the proficiency level corresponding to a current grade level standard” at lines 8-9 and 18, “the practice test attempted by the learner” at line 19, and “the proficiency level” at line 22.  There is insufficient antecedent basis for these limitations in the claim.  
In re claim 14, the claim recites the limitations “the proficiency level corresponding to a current grade level standard” at lines 13 and 28-29, “the practice test attempted by the learner” at lines 29-30, and “the proficiency level” at line 33.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-12 and 15 are also rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to software per se and an abstract idea without significantly more.
For claims to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-12 and 14-15 ostensibly recite a system or machine and claim 13 recites a method or process, however, this does not end the analysis.  These claims recite software in the forms of “subsystems” and “modules” executable to provide remedial training to learners.  Shown in Fig. 3 
    PNG
    media_image1.png
    618
    569
    media_image1.png
    Greyscale

and the specification at paragraph 38 describes the figure as “The memory 210 includes several subsystems stored in the form of executable program which instructs the processor 230 to perform the method steps illustrated in FIG. 1. The memory 210 is substantially similar to a system 100 of FIG.1.  The memory 210 has the following subsystems: a performance information receiving subsystem 110, a learner assessment subsystem 120, a performance comparison subsystem 130, a remedial subsystem 140, a deep remedial subsystem 150 including a test administration module 160 and a proficiency assessment module 170.”
Machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories.  Digitech Image Techs.  v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014).  Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category.  Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).  Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment.  See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).  Thus, a product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category.  As claims 1-12 and 14-15 are devoid of any structure other than programs/instructions and do not recite a physical or tangible form to which the subsystems or modules are secured, the claims are directed to “software per se” and are not patent eligible.
In addition, with regard to claims 1-15, the subsystems and/or modules include the operations or process of determining a difference between the current proficiency level and a current grade level standard; recommending a set of remedial practices to the learner when the current proficiency level is insufficient; determining the difference in the current proficiency level of the learner a level corresponding to the practice test; identifying a learning requirement of the learner if a deficit is determined; and recommending addition remedial practices based on the learning requirement.
But for the recitation of “subsystem” and “module", which are directed to an executable program implemented by a generic processor, nothing in the claimed system precludes recitations from practically being performed in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
In addition, the claim is directed to the routine and well-known practice of assessing student performance and determining additional, supplemental, or remedial study based on the assessment and a desired a level of proficiency, such as that performed by a teacher for a student in a school.  Receiving and review student performance material, such as grades and subjects studied, and conducting practice tests or exams and recommending additional material to study based on the results are well known methods for teaching students.
Therefore, the recitations also fall within the grouping of "methods of organizing human activity" directed to managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  See MPEP Section 2106.04(a)(2) II. C. In this case, the claims are directed the Abstract Idea of assessing student performance and recommending remedial training and further assessment by a teacher.
Moreover, these judicial exceptions of an Abstract Idea are not integrated into a practical application by the claims.  In particular, the claims do not recite any additional elements other than executable instructions in the form of software subsystems and modules.  As such the claims amount to no more than mere instructions of how to apply the exception using a generic computer component.  Accordingly, there are no additional elements that integrate the abstract idea into a practical application because no meaningful limits are imposed on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claims lack any additional element that amounts to more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, claims 1-15 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,554,618 to Lockwood et al. (“Lockwood”) in view of US Patent No. 7,980,855 to Scheuring et al. (“Scheuring”).
In re claim 1, Lockwood describes a system for proficiency assessment and remedial practice [Fig. 3, Abstract] comprising: a performance information receiving subsystem configured to receive performance information of a learner from at least one source [Fig. Fig. 1A, S100 and S102 Student’s performance on gateway test is received in form of answers]; a learner assessment subsystem operatively coupled to the performance information receiving subsystem, wherein the learner assessment subsystem is configured to determine a current proficiency level of the learner upon identification of a plurality of performance parameters from the performance information received by the performance information receiving subsystem [Fig. 1A, S104 plurality of answers of gateway test are analyzed for each student to determine student’s “Fund of Knowledge” or current proficiency level]; a performance comparison subsystem operatively coupled to the learner assessment subsystem, wherein the performance comparison subsystem is configured to determine a difference between the current proficiency level and a first predetermined threshold limit of the proficiency level corresponding to a current grade level standard in a predefined geographic location [Fig. 1A S106 show first threshold of 80% proficiency in any topic; example given is 9th grade level Algebra; col. 7, ll.25-39;  performance may be based on geographic regions or areas; examples of Virginia and California are given at col. 1, 30-40 along with standards of learning]; a remedial subsystem operatively coupled to the performance comparison subsystem, wherein the remedial subsystem is configured to recommend a set of remedial practices to the learner in an event that the current proficiency level is below the first predetermined threshold limit [FIG. 1A, S108 show individual curriculum generated to remediate deficiencies, col. 8, ll. 6-22 the student's individual instruction plan includes lessons designed to remediate the student's deficiencies in "subsets of real numbers" and "matrices" for ninth grade level Algebra]; and a deep remedial subsystem operatively coupled to the remedial subsystem, wherein the deep remedial subsystem comprises: a test administration module operatively coupled to the remedial subsystem, wherein the test administration module is configured to conduct a practice test based on an evaluation of performance of the set of remedial practices recommended to the learner [FIG. 1A S114 show the student is provided with a remediation lesson mastery test to determine whether the remediation lesson has adequately remediated the student's particular deficiency]; and a proficiency assessment module operatively coupled to the test administration module, wherein the proficiency analysis module is configured to; determine the difference in the current proficiency level of the learner and a second predetermined threshold limit of the proficiency level corresponding to the current grade level standard based on the practice test attempted by the learner [FIG. 1A S116 show the lesson mastery test is evaluated determine current proficiency level; a second predetermined threshold of 21% is used]; identify a learning requirement of the learner recurrently using when the current proficiency level of the learner is below the second predetermined threshold limit of the proficiency level [col. 8, ll. 23-31 describes learning requirement of lesson not met when bellow the second threshold]; and recommend a set of deep remedial practices to the learner recurrently based on identification of the learning requirement [FIG. 1A S120 show additional individualized remediation lessons (i.e., deep remediation) are given when below the second threshold of 21%].
While Lockwood describes identifying a learner requirement for remedial learning, Lockwood doesn’t explicitly disclose using a coherence map to do so.
However, in the same field of endeavor Scheuring teaches use of a coherence map [Fig. 3 #300 and Fig. 6 #600, col. 1, ll. 39-61 describes a learning map that includes a network of nodes, with each node representing a particular learning target (i.e., a skill or concept at a particular depth of knowledge) in a well-defined strand of learning in an academic content area or any other domain of learning.  Pre-cursor indicators are related to the knowledge that the student should have prior to being taught the learning target.  The learning map may be used in conjunction with student assessment.  Col. 7, ll. 3-17 describe the learning concepts in the map may be based on a selected or predetermined state's grade-level expectations for learning].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood and include the use of a coherence map, as taught by Scheuring, in order to allow teachers and students to easily identify learning targets that may need to be learned in order to acquire a targeted skill, col. 7 l. 65-col. 16, and the learning maps can be used to generate reports that enable an educator, student or other interested party to visualize a student's performance on an assessment as well as visualize the student's progress over time, col. 4, ll. 36-40.
In re claim 2, Lockwood discloses that the at least one source comprises an assessment, an assessment report card or a combination thereof [Col. 12, l.64 describes report cards].
In re claim 5, Lockwood discloses the plurality of performance parameters comprises at least one of grades secured by the learner, details of selection of one or more subjects by the learner for the assessment, number of questions attempted by the learner, time taken by the learner to attempt each questions, time taken by the learner to complete the assessment or a combination thereof [col. 7, gives example of selection of subject for assessment as Algebra, col. 7 ll. 39-55 describe “subsets for real numbers” and “matrices”].
In re claim 6, Lockwood discloses the set of remedial practices comprises at least one of one or more practice questions, one or more assignments of one or more subjects, one or more video lectures, one or more guidance tips or a combination thereof [col. 8 ll. 7-16 describe the set of remedial practices in the form of assignments of  lessons on 6h grade “subsets of real numbers” and 7th grade “matrices” for deficiencies of 9th grade Algebra].
In re claims 8 and 9, Lockwood lacks but Scheuring teaches the coherence map comprises a visual representation of a relationship between grade level standards [Fig. 6, #600 and col. 7, ll. 3-17 describe the learning concepts in the map may be based on a selected or predetermined state's grade-level expectations for learning], wherein the visual representation comprises at least one of a chart, a graph, a matrix, a table, a diagram or a combination thereof [Figs. 3 and 6 show the map as diagrams].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood and include a coherence map, as taught by Scheuring, in order to allow teachers and students to easily identify learning targets that need to be learned in order to acquire a targeted skill, see col. 7 l. 65-col. 16, and the learning maps can be used to generate reports that enable an educator, student or other interested party to visualize a student's performance on an assessment as well as visualize the student's progress over time, col. 4, ll. 36-40.
In re claim 10, Lockwood discloses the set of deep remedial practices comprises at least one of one or more preliminary knowledge level questions, one or more comprehensive skills, one or more retests, one or more references for one or more learning resources corresponding to a lower grade level standard or a combination thereof [col. 15, ll. 25-32 describes the server 330 prepares, based on each student's fund of knowledge and area(s) of deficiency, an individual instruction plan for each student. The curriculum of each individual instruction plan may include lessons, as necessary, to remediate any deficiencies the student demonstrated in the particular subject, and/or teach the student the subject.  In the example for Algebra (9th grade), the remedial lesson on “subsets of real numbers” is at lower grade level (6th grade), the lesson material can include questions col. 15, l. 65 which is considered preliminary to the 9th grade Algebra, lesson mastery tests are also described and subsets of real numbers can be considered a comprehensive skill for the fund of knowledge].
In re claim 11, Lockwood discloses wherein the proficiency assessment module is configured to impart a subsequent set of practices corresponding to a higher-grade level standard recurrently when the current proficiency level of the learner is above the second predetermined threshold limit [During remedial lessons when student achieves 80% or higher for lessons on “subsets of real numbers” (6th grade level) they advance to higher grade level “matrices” (7th grade level) and 80% is above the second threshold of 21%]. 
In re claim 13, Lockwood discloses a method comprising: receiving, by a performance information receiving subsystem, performance information of a learner from at least one source [Fig. Fig. 1A, S100 and S102 Student’s performance on gateway test is received in form of answers]; determining, by a learner assessment subsystem, a current proficiency level of the learner upon identification of a plurality of performance parameters from the performance information received by the performance information receiving subsystem [Fig. 1A, S104 plurality of answers of gateway test are analyzed for each student to determine student’s “Fund of Knowledge” or current proficiency level]; determining, by a performance comparison subsystem, a difference between the current proficiency level and a first predetermined threshold limit of the proficiency level corresponding to a current grade level standard used in a predefined geographic location [Fig. 1A S106 show the first threshold of 80% proficiency in any topic; example given is 9th grade level Algebra; col. 7, ll.25-39;  performance may be based on geographic regions or areas; examples of Virginia and California are given at col. 1, 30-40 along with standards of learning]; recommending, by a remedial subsystem, a set of remedial practices to the learner in an event that the current proficiency level is below the first predetermined threshold limit [FIG. 1A, S108 show individual curriculum generated to remediate deficiencies, col. 8, ll. 6-22 the student's individual instruction plan includes lessons designed to remediate the student's deficiencies in "subsets of real numbers" and "matrices" for ninth grade level Algebra]; conducting, by a test administration module of a deep remedial subsystem, a practice test based on an evaluation of performance of the set of remedial practices recommended to the learner [FIG. 1A S114 show the student is provided with a remediation lesson mastery test to determine whether the remediation lesson has adequately remediated the student's particular deficiency]; determining, by a proficiency assessment module of the deep remedial subsystem, the difference in the current proficiency level of the learner and a second predetermined threshold limit of the proficiency level corresponding to the current grade level standard based on the practice test attempted by the learner [FIG. 1A S116 show the lesson mastery test is evaluated determine current proficiency level; a second predetermined threshold of 21% is used]; identifying, by the proficiency assessment module, a learning requirement of the learner recurrently when the current proficiency level of the learner is below the second predetermined threshold limit of the proficiency level [col. 8, ll. 23-31 describes learning requirement of lesson not met when bellow the second threshold]; and recommending, by the proficiency assessment module, a set of deep remedial practices to the learner recurrently based on identification of the learning requirement [FIG. 1A S120 show additional individualized remediation lessons (i.e., deep remediation) are given when below the second threshold of 21%].
While Lockwood describes identifying a learner requirement for remedial learning, Lockwood doesn’t explicitly disclose using a coherence map to do so.
However, in the same field of endeavor Scheuring teaches use of a coherence map [Fig. 3 #300 and Fig. 6 #600, col. 1, ll. 39-61 describe a learning map that includes a network of nodes, with each node representing a particular learning target (i.e., a skill or concept at a particular depth of knowledge) in a well-defined strand of learning in an academic content area or any other domain of learning.  Pre-cursor indicators are related to the knowledge that the student should have prior to being taught the learning target.  The learning may be used in conjunction with student assessment.  Col. 7, ll. 3-17 describe the learning concepts in the map may be based on a selected or predetermined state's grade-level expectations for learning].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood and include a coherence map, as taught by Scheuring, in order to allow teachers and students to easily identify learning targets that may need to be learned in order to acquire a targeted skill, col. 7 l. 65-col. 16, and the learning maps can be used to generate reports that enable an educator, student or other interested party to visualize a student's performance on an assessment as well as visualize the student's progress over time, col. 4, ll. 36-40.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Scheuring further in view of WIPO Publication No. WO2001031610A1 to Bone et al. (“Bone”).
In re claim 3, Lockwood in view of Scheuring discloses the invention of claim 2 as stated above.   
Lockwood in view of Scheuring describe the use of report cards; however, the combination does not explicitly describe the performance information receiving subsystem is configured to receive the performance information of the learner through scanning of the assessment report card of the learner. 
Bone describes the performance information receiving subsystem is configured to receive the performance information of the learner through scanning of the assessment report card of the learner [p. 2, ll. 1-6 describe permitting an assessor to define a set of performance criteria for the assessment of one or more assigned tasks to be completed by one or more subjects, recording the results of said assessed performance in step (b), and(d) reporting the results of said assessed performance in a report, and p. 9. ll. 19-26 scanning student Assessment Forms or the Mark Book].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood in view of Scheuring to scan assessment/report card information, as taught by Bone, in order to reduce expenditure of a significant amount of time and effort on behalf of the teacher to record grades, page 1, l. 11.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Scheuring further in view of US Patent No. 6,970,267 to Scalon  (“Scalon”).
In re claim 4, Lockwood in view of Scheuring discloses the invention of claim 2 as stated above.   
Lockwood in view of Scheuring describe the use of report cards; however, the combination does not explicitly describe the performance information receiving subsystem is configured to receive the performance information of the learner through scanning of a unique code from a printed book for taking the assessment or using an access code of an online account .
In the same field of endeavor, Scalon describes receiving performance information of the learner through scanning of a unique code from a printed book for taking the assessment or using an access code of an online account [col. 4, l.58 to col. 5, l.6 describes student identifying information provided with test booklet which is scanned into system, SSN is one unique code identifying student, additionally a bar code is described in Table 9].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood in view of Scheuring to scan with a unique code, as taught by Scalon, in order to ensure accuracy of scanned assessment information and that it is correctly associated with the corresponding student, col. 3, l. 15.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Scheuring further in view of US Patent Publication No. 2011/0039242 Packard et al.  (“Packard”).
In re claim 7, Lockwood in view of Scheuring discloses the invention of claim 1 as stated above.   
Lockwood in view of Scheuring describe remedial learning system; however, the combination does not explicitly describe the remedial subsystem is configured to recommend directly an advanced set of practices corresponding to a higher-grade level standard when the current proficiency level of the learner is above the first predetermined-threshold limit.
In the same field of endeavor, Packard teaches a learning system with remedial learning, which recommends an advanced set of practices corresponding to a higher-grade level standard when the current proficiency level of the learner is above the first predetermined-threshold limit [¶125, 138 describes during initial assessment of a student,  if a student performs above a first threshold on an assessment (e.g., assessment 652') the adaptive decision point 654a can determine that the course content associated with the advanced learning path (e.g., learning path 602a) can be presented to the student].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood in view of Scheuring recommend an advanced set of practices, as taught by Packard, in order to allow adaptive assessment learning paths that are tailored to an individual student providing a better learning experience for a particular student (e.g., not being bored with material that is too easy).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,554,618 to Lockwood et al. (“Lockwood”) in view of US Patent Publication No. 20200258420 to Kurani (“Kurani”).
In re claim 12, Lockwood in view of Scheuring discloses the invention of claim 1 as stated above.   
Lockwood in view of Scheuring lack, however, Kurani teaches an interactive digital assistant configured to provide a set of guided practices to the learner in accessing one or more educational resources, recommending the set of remedial practices, recommending the set of deep remedial practices or a combination thereof [Fig. 1 and ¶¶ 41, 43, 58 describe a virtual human-like interface between the learner and the content, in online learning environments to help guide the learning processes]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood in view of Scheuring to include a digital assistant, as taught by Kurani, in order to assist or guide a learner 24/7 when a teacher is not available, see ¶41 and ¶51.

Claims 14 and 15 are rejected under 35 U.S.C. 103 a as being unpatentable over Lockwood in view of Scheuring further in view of US Patent Publication No. 2018/0131645 Magliozzi et al.  (“Magliozzi”).
In re claim 14, Lockwood describes a system for proficiency assessment and remedial practice [Fig. 3, Abstract] comprising: a performance information receiving subsystem configured to receive performance information of a learner from at least one source [Fig. Fig. 1A, S100 and S102 Student’s performance on gateway test is received in form of answers]; a learner assessment subsystem operatively coupled to the performance information receiving subsystem, wherein the learner assessment subsystem is configured to determine a current proficiency level of the learner upon identification of a plurality of performance parameters from the performance information received by the performance information receiving subsystem [Fig. 1A, S104 plurality of answers of gateway test are analyzed for each student to determine student’s “Fund of Knowledge” or current proficiency level]; a performance comparison subsystem operatively coupled to the learner assessment subsystem, wherein the performance comparison subsystem is configured to determine a difference between the current proficiency level and a first predetermined threshold limit of the proficiency level corresponding to a current grade level standard in a predefined geographic location [Fig. 1A S106 first threshold of 80% proficiency in any topic; example given is 9th grade level Algebra; col. 7, ll.25-39;  performance may be based on geographic regions or areas; examples of Virginia and California are given at col. 1, 30-40 along with standards of learning]; a remedial subsystem operatively coupled to the performance comparison subsystem, wherein the remedial subsystem is configured to recommend a set of remedial practices to the learner in an event that the current proficiency level is below the first predetermined threshold limit [FIG. 1A, S108 individual curriculum generated to remediate deficiencies, col. 8, ll. 6-22 the student's individual instruction plan includes lessons designed to remediate the student's deficiencies in "subsets of real numbers" and "matrices" for ninth grade level Algebra]; and a deep remedial subsystem operatively coupled to the remedial subsystem, wherein the deep remedial subsystem comprises: a test administration module operatively coupled to the remedial subsystem, wherein the test administration module is configured to conduct a practice test based on an evaluation of performance of the set of remedial practices recommended to the learner [FIG. 1A S 114 the student is provided with a remediation lesson mastery test to determine whether the remediation lesson has adequately remediated the student's particular deficiency]; and a proficiency assessment module operatively coupled to the test administration module, wherein the proficiency analysis module is configured to; determine the difference in the current proficiency level of the learner and a second predetermined threshold limit of the proficiency level corresponding to the current grade level standard based on the practice test attempted by the learner [FIG. 1A S116 the lesson mastery test is evaluated determine current proficiency level; a second predetermined threshold of 21% is used]; identify a learning requirement of the learner recurrently using when the current proficiency level of the learner is below the second predetermined threshold limit of the proficiency level [col. 8, ll. 23-31 describes learning requirement of lesson not met when bellow the second threshold]; and recommend a set of deep remedial practices to the learner recurrently based on identification of the learning requirement [FIG. 1A S120 additional individualized remediation lessons (i.e., deep remediation) are given when below the second threshold of 21%].
While Lockwood describes identifying a learner requirement for remedial learning, Lockwood doesn’t explicitly disclose using a coherence map to do so.
However, in the same field of endeavor Scheuring teaches use of a coherence map [Fig. 3 #300 and Fig. 6 #600, col. 1, ll. 39-61 describes a learning map that includes a network of nodes, with each node representing a particular learning target (i.e., a skill or concept at a particular depth of knowledge) in a well-defined strand of learning in an academic content area or any other domain of learning.  Pre-cursor indicators are related to the knowledge that the student should have prior to being taught the learning target.  The learning map may be used in conjunction with student assessment.  Col. 7, ll. 3-17 describe the learning concepts in the map may be based on a selected or predetermined state's grade-level expectations for learning].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood and include a coherence map, as taught by Scheuring, in order to allow teachers and students to easily identify learning targets that may need to be learned in order to acquire a targeted skill, col. 7 l. 65-col. 16, and the learning maps can be used to generate reports that enable an educator, student or other interested party to visualize a student's performance on an assessment as well as visualize the student's progress over time, col. 4, ll. 36-40.
Lockwood also lacks, but Magliozzi teaches, an interactive digital assistant [Fig. 1 system 100 including processor 106 including dialogue manager 108, NLP server 110, and Holocent live module 122 ¶27 describes chat bot system with two-way system to counsel students above courses and other system operations] operatively coupled to the performance information receiving subsystem, the learner assessment subsystem, the performance comparison subsystem, the remedial subsystem and the deep remedial subsystem, wherein the interactive digital assistant is configured to: receive an input query associated with a learning process from the learner in one or more formats [Fig. 2 206]; interpret the input query to commence a personalized conversation for each of the learner based on at least one of the current proficiency level of the learner, an achievement of the learner corresponding to the current grade level standard, a type of past interaction of each of the learner, feedback of an educator or a combination thereof [¶interaction can be based on previous chats];  analyze each response obtained from each of the learners to provide a corresponding personalized recommendation upon commencement of the personalized conversation [¶¶39-41 and ¶104-105 If the chatbot detects a question from the user, the chatbot determines a response to the question based on the language model]; and provide a set of guided practices to the learner in accessing one or more education resources based on an analysis of each response and the personalized recommendation [¶90 describes study skills & organization -97 finding an applying for scholarships; 98 providing tips and nudges ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood in view of Scheuring to provide a digital assistant, as taught by Magliozzi, in order to reduce cost associated with online support, reduce teacher/admin workload and provide around the clock assistance to learners, and allow interface that is system agnostic, provide a system that communicates in a manner that many modern students are used to or comfortable with, see ¶¶2, 8, 19, 22.
In re claim 15, Lockwood lacks, but Magliozzi teaches, the one or more formats comprises at least one of a text format, a voice format, an image format or a combination thereof [Title: Systems and processes for operating and training a text-based chatbot and ¶22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lockwood in view of Scheuring to provide a digital assistant, as taught by Magliozzi, in order to reduce cost associated with online support, reduce teacher/admin workload and provide around the clock assistance to learners, and allow interface that is system agnostic, provide a system that communicates in a manner that many modern students are used to or comfortable with, see ¶¶2, 8, 19, 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0117534 and US 2019/0385471 describes systems for student/learner assessment and remedial learning.
US  8699941, US 2013/0052628, US 2010/0159437, and US 2014/0272889 describe the use of learning maps to aid assessment and learning.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                   

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715